DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to the application filed on 06/16/2021.
2.	Claims 1-77 are pending.
3.         Claims 4, 6-20, 27, 34, and 39-77 are previously canceled.
3.         Claims 1-3, 5, 21-26, 28-33, and 35-38 are rejected.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 21, 22, 24-26, 28, 29, 33, and 35-38 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Yong He et al (US 20190230142 A1), hereinafter “He”.

Regarding Claim 1, He discloses a method comprising:
receiving a manifest file for streaming content, the manifest file identifying a plurality of degrees of freedom representations of content (He, Paragraph 0052, dynamic adaptive streaming over HTTP (DASH) defines a manifest format called the Media Presentation Description (MPD). Fig 2, Paragraphs 0054-0057, the MPD is an XML document that contains metadata used by a DASH client to construct appropriate HTTP-URLs to access video Segments in an adaptive manner during streaming sessions. The MPD includes multiple representations, wherein each representation consists of attributes, such as bandwidth. Paragraph 0058, DASH clients parses the MPD documents in order to select a collection of adaptation sets suitable for its environment based on information provided in each of the adaptation set elements. Paragraph 0081, client collects the user’s head orientation during playback and analyze the orientation consistency in order to determine which quality level of segments shall be requested for the download buffer. When the head movement is slow or a particular high priority viewport is presented (e.g., a particular viewport may be marked as high priority by the film director or content provider for a certain time duration), the predicted viewport representation can be requested in high quality. Paragraph 0082, the quality level selection of a particular viewport representation in base buffer may depend on the factors such as head movement intensity, for example, via the measurement of 3 degrees of freedom (pitch, yaw and roll) during a period (e.g., 2 seconds));
tracking bandwidth available (He, Paragraphs 0054-0058, each representation consists of one or multiple segments. The attributes of a representation element such as @id, @bandwidth, @qualityRanking, and @dependencyId are used to specify the properties of the associated representation. Within each adaptation set, the client selects one representation, typically based on the value of the @bandwidth attribute);
selecting a selected representation from the plurality of degrees of freedom representations based on the bandwidth available (He, Paragraph 0058, within each adaptation set, the client selects one representation, typically based on the value of the @bandwidth attribute);
retrieving the selected representation (He, Paragraph 0058, the client downloads the initialization segment of the selected representations and then accesses the content by requesting entire segments or byte ranges of segments);
and rendering the selected representation (He, Paragraph 0058, the client accesses the content by requesting entire segments or byte ranges of segments. Once the presentation has started, the client continues consuming the media content by continuously requesting media segments or parts of media segments and playing content that according to the media presentation timeline).

Regarding Claim 2, He discloses the method of claim 1 above, further comprising:
determining estimated download latency of the plurality of degrees of freedom representations (He, Paragraph 0018, a plurality of viewport switch latencies are measured, and the latency report includes a maximum viewport switch latency from among the plurality of viewport switch latencies. Paragraph 0073, latency in different viewports. Paragraph 0118, client calculates latency based on head orientation);
responsive to the estimated download latency, selecting a second representation from the plurality of  degrees of freedom representations (He, Paragraph 0016, requesting different segments based on different viewports. Paragraph 0058, The client may switch representations taking into consideration updated information from its environment. Paragraph 0105, each viewport has different quality representations. Client requests different representations (e.g., high quality/low quality) depending on what is to be watched);
retrieving the second representation (He, Paragraph 0016, user device receives different segments of the requested content. Paragraph 0058, client downloads initialization segment of the selected representations);
and rendering the second representation (He, Paragraph 0016, rendering second download segment to the user devices (i.e., head-mounted display (HDM)). Paragraph 0058, the client downloads the initialization segment of the selected representations and then accesses the content by requesting entire segments or byte ranges of segments).

Regarding Claim 3, He discloses the method of claim 1 above, further comprising:
determining estimated download latency of the plurality of degrees of freedom representations (He, Paragraph 0018, a plurality of viewport switch latencies are measured, and the latency report includes a maximum viewport switch latency from among the plurality of viewport switch latencies. Paragraph 0073, latency in different viewports. Paragraph 0118, client calculates latency based on head orientation);
responsive to the estimated download latency, selecting a second representation from the plurality of degrees of freedom representations (He, Paragraph 0016, requesting different segments based on different viewports. Paragraph 0058, The client may switch representations taking into consideration updated information from its environment. Paragraph 0105, each viewport has different quality representations. Client requests different representations (e.g., high quality/low quality) depending on what is to be watched);
retrieving initial download data of the second representation (He, Paragraph 0016, requesting and beginning downloading of at least a first download segment and a second download segment, wherein the first download segment is associated with the first viewport, and the second download segment is associated with a second viewport, wherein the second viewport is determined based at least in part on the first viewport, and wherein the first and second download segments have a presentation time after the first segment. Paragraphs 0097-0102, partially download schedule);
requesting a stream segment of the second representation (He, Paragraphs 0097-0102, with more bandwidth available, the client is able to request more potential viewports or increase the partial download percentage);
and displaying the retrieved initial download data and the stream segment comprising a full spatial data scene view (He, Paragraphs 0103, 0108, as the final head orientation is identified, the rest data of identified viewport segment can be downloaded continuously).

Regarding Claim 5, He discloses the method of claim 1 above, wherein selecting the selected representation is selected further based on at least one of capabilities of a client device and range of motion of the client device (He, Paragraph 0058, the DASH client parses the MPD XML document, selects a collection of adaptation sets suitable for its environment based on information provided in each of the adaptation set elements. Within each adaptation set, the client selects one representation, typically based on the value of the @bandwidth attribute, but also taking into account client decoding and rendering capabilities. Once the presentation has started, the client continues consuming the media content by continuously requesting media segments or parts of media segments and playing content that according to the media presentation timeline).


Regarding Claim 21, He discloses a method comprising:
receiving, at a client device, a manifest file describing a plurality of degrees of freedom representations of content (He, Paragraph 0052, dynamic adaptive streaming over HTTP (DASH) defines a manifest format called the Media Presentation Description (MPD). Fig 2, Paragraphs 0054-0057, the MPD is an XML document that contains metadata used by a DASH client to construct appropriate HTTP-URLs to access video Segments in an adaptive manner during streaming sessions. The MPD includes multiple representations, wherein each representation consists of attributes, such as bandwidth. Paragraph 0058, DASH clients parses the MPD documents in order to select a collection of adaptation sets suitable for its environment based on information provided in each of the adaptation set elements. Paragraph 0081, client collects the user’s head orientation during playback and analyze the orientation consistency in order to determine which quality level of segments shall be requested for the download buffer. When the head movement is slow or a particular high priority viewport is presented (e.g., a particular viewport may be marked as high priority by the film director or content provider for a certain time duration), the predicted viewport representation can be requested in high quality. Paragraph 0082, the quality level selection of a particular viewport representation in base buffer may depend on the factors such as head movement intensity, for example, via the measurement of 3 degrees of freedom (pitch, yaw and roll) during a period (e.g., 2 seconds));
estimating bandwidth available for streaming content to the client device (He, Paragraphs 0054-0058, each representation consists of one or multiple segments. The attributes of a representation element such as @id, @bandwidth, @qualityRanking, and @dependencyId are used to specify the properties of the associated representation. Within each adaptation set, the client selects one representation, typically based on the value of the @bandwidth attribute);
selecting a first degrees of freedom representation from the plurality of degrees of freedom representations (He, Paragraph 0058, within each adaptation set, the client selects one representation, typically based on the value of the @bandwidth attribute);
detecting a change in the bandwidth available for streaming the content (He, Paragraph 0058, within each adaptation set, the client selects one representation, typically based on the value of the @bandwidth attribute, but also taking into account client decoding and rendering capabilities. Once the presentation has started, the client continues consuming the media content by continuously requesting media segments or parts of media segments and playing content that according to the media presentation timeline. The client may switch representations taking into consideration updated information from its environment);
responsive to detecting the change in the bandwidth available, selecting, at the client device, a second degrees of freedom representation from the plurality of degrees of freedom representations (He, Paragraph 0058, the client downloads the initialization segment of the selected representations and then accesses the content by requesting entire segments or byte ranges of segments. Once the presentation has started, the client continues consuming the media content by continuously requesting media segments or parts of media segments and playing content that according to the media presentation timeline);
and requesting, from a server, the second degrees of freedom representation (He, Paragraph 0058, the client may switch representations taking into consideration updated information from its environment).


Regarding Claim 22, He discloses the method of claim 21 above, wherein the manifest file comprises a Media Presentation Description (MPD) file (He, Paragraph 0052, DASH is built on top of the ubiquitous HTTP/TCP/IP stack. It defines a manifest format called the Media Presentation Description (MPD)).

Regarding Claim 24, He discloses the method of claim 21 above, wherein the change in the bandwidth available is estimated to be a reduction, and -4-Atty. Dkt. No. 2018P00508WOUSwherein the second degrees of freedom representation comprises a lower degree of freedom (He, Paragraph 0058, within each adaptation set, the client selects one representation, typically based on the value of the @bandwidth attribute, but also taking into account client decoding and rendering capabilities. Paragraph 0081, collecting head orientation during playback and analyzing the orientation consistency in order to determine which quality level of segments will be requested and to save bandwidth. Paragraph 0082, the quality level selection of a particular viewport representation in base buffer may depend on the factors such as head movement intensity, for example, via the measurement of 3 degrees of freedom (pitch, yaw and roll) during a period (e.g., 2 seconds). Paragraph 0086, user determines quality level to request based on the available bandwidth as well as the head orientation change).

Regarding Claim 25, He discloses the method of claim 21 above, wherein the change in the bandwidth available is estimated to be an increase, and wherein the second degrees of freedom representation comprises a higher degree of freedom (He, Paragraph 0058, within each adaptation set, the client selects one representation, typically based on the value of the @bandwidth attribute, but also taking into account client decoding and rendering capabilities. Paragraph 0081, collecting head orientation during playback and analyzing the orientation consistency in order to determine which quality level of segments will be requested and to save bandwidth. Paragraph 0082, the quality level selection of a particular viewport representation in base buffer may depend on the factors such as head movement intensity, for example, via the measurement of 3 degrees of freedom (pitch, yaw and roll) during a period (e.g., 2 seconds). Paragraph 0086, user determines quality level to request based on the available bandwidth as well as the head orientation change).

Regarding Claim 26, He discloses the method of claim 21 above, further comprising:
determining available processing power for processing the second degrees of freedom representation (He, Paragraph 0058, within each adaptation set, the client selects one representation, typically based on the value of the @bandwidth attribute, but also taking into account client decoding and rendering capabilities);
and selecting a level of detail representation from a plurality of level of detail representations for the second degrees of freedom representation based on the available processing power (He, Paragraph 0058, the client downloads the initialization segment of the selected representations and then accesses the content by requesting entire segments or byte ranges of segments),
wherein the second degrees of freedom representation comprises the plurality of level of detail representations (He, Paragraph 0056, a representation describes a deliverable encoded version of one or several media components, varying from other representations by bitrate, resolution, number of channels or other characteristics. Each representation consists of one or multiple segments. The attributes of a representation element such as @id, @bandwidth, @qualityRanking, and @dependencyId are used to specify the properties of the associated representation).

Regarding Claim 28, He discloses the method of claim 21 above, further comprising:
tracking a range of motion of the client device (He, Paragraph 0017, using an HMD (head-mounted device), detection of a change of viewing direction may be made by detecting a change in head orientation (e.g. using accelerometers, gyros, and/or camera components of the HMD));
and responsive to detecting a reduction in the range of motion of the client device, selecting a third degrees of freedom representation from the plurality of degrees of freedom representations (He, Paragraphs 0067-0071, client can request different quality level representations based on head orientation and available bandwidth),
wherein degrees of freedom of the third degrees of freedom representation is less than degrees of freedom of the second degrees of freedom representation (He, Paragraph 0070, requesting corresponding viewport tile representations based on different qualities (e.g., high/low). Paragraph 0082, degrees of freedom are measured).

Regarding Claim 29, He discloses the method of claim 21 above, further comprising rendering the content for the second degrees of freedom representation (He, Paragraph 0069, The client may request different quality level representations of each tile based on the head orientation and the available bandwidth, and then compose all tiles together for rendering).

Regarding Claim 33, He discloses the method of claim 29 above, further comprising:
determining a viewpoint of a user (He, Paragraph 0017, using an HMD (head-mounted device), detection of a change of viewing direction may be made by detecting a change in head orientation (e.g. using accelerometers, gyros, and/or camera components of the HMD)),
wherein rendering the content renders the content for the viewpoint of the user (He, Paragraph 0070, content is rendered based on head orientation of user).
Regarding Claim 35, He discloses the method of claim 33 above, further comprising:
selecting a level of detail representation from a plurality of level of detail representations for the third degrees of freedom representation based on the viewpoint of the user (He, Paragraphs 0067-0071, client can request different quality level representations based on head orientation and available bandwidth),
wherein the third degrees of freedom representation comprises the plurality of level of detail representations (He, Paragraph 0070, requesting corresponding viewport tile representations based on different qualities (e.g., high/low). Paragraph 0082, degrees of freedom are measured).

Regarding Claim 36, He discloses the method of claim 21 above, further comprising:
limiting a viewpoint of a user to a viewing area for the user, wherein the manifest file comprises the viewing area for the user (He, Paragraph 0052, Paragraph 0058, client can select the representations based on client decoding and rendering capabilities. Client can access the content based on the capabilities (i.e., limiting the viewing area for the user)).

Regarding Claim 37, He discloses the method of claim 21 above, further comprising:
limiting a viewpoint of a user to a combination of the viewing area for the user and a navigation area for the user, wherein the manifest file comprises the navigation area for the user (He, Paragraph 0052, Paragraph 0058, client can select the representations based on client decoding and rendering capabilities. Client can access the content based on the capabilities (i.e., limiting the viewing area and navigation area for the user)).


Regarding Claim 38, He discloses an apparatus comprising:
a processor (He, Paragraph 0119, processor);
a non-transitory computer-readable medium storing instructions operative (He, Paragraph 0119, non-transitory computer readable medium which stores instructions), when executed by the processor, to cause the apparatus to:
receive, at a client device, a manifest file describing a plurality of degrees of freedom representations of content (He, Paragraph 0052, dynamic adaptive streaming over HTTP (DASH) defines a manifest format called the Media Presentation Description (MPD). Fig 2, Paragraphs 0054-0057, the MPD is an XML document that contains metadata used by a DASH client to construct appropriate HTTP-URLs to access video Segments in an adaptive manner during streaming sessions. The MPD includes multiple representations, wherein each representation consists of attributes, such as bandwidth. Paragraph 0058, DASH clients parses the MPD documents in order to select a collection of adaptation sets suitable for its environment based on information provided in each of the adaptation set elements. Paragraph 0081, client collects the user’s head orientation during playback and analyze the orientation consistency in order to determine which quality level of segments shall be requested for the download buffer. When the head movement is slow or a particular high priority viewport is presented (e.g., a particular viewport may be marked as high priority by the film director or content provider for a certain time duration), the predicted viewport representation can be requested in high quality. Paragraph 0082, the quality level selection of a particular viewport representation in base buffer may depend on the factors such as head movement intensity, for example, via the measurement of 3 degrees of freedom (pitch, yaw and roll) during a period (e.g., 2 seconds));
estimate bandwidth available for streaming content to the client device (He, Paragraphs 0054-0058, each representation consists of one or multiple segments. The attributes of a representation element such as @id, @bandwidth, @qualityRanking, and @dependencyId are used to specify the properties of the associated representation. Within each adaptation set, the client selects one representation, typically based on the value of the @bandwidth attribute);
select a first degrees of freedom representation from the plurality of degrees of freedom representations (He, Paragraph 0058, within each adaptation set, the client selects one representation, typically based on the value of the @bandwidth attribute);
detect a change in the bandwidth available for streaming the content (He, Paragraph 0058, within each adaptation set, the client selects one representation, typically based on the value of the @bandwidth attribute, but also taking into account client decoding and rendering capabilities. Once the presentation has started, the client continues consuming the media content by continuously requesting media segments or parts of media segments and playing content that according to the media presentation timeline. The client may switch representations taking into consideration updated information from its environment);
responsive to detecting the change in the bandwidth available, select, at the client device, a second degrees of freedom representation from the plurality of degrees of freedom representations (He, Paragraph 0058, the client downloads the initialization segment of the selected representations and then accesses the content by requesting entire segments or byte ranges of segments. Once the presentation has started, the client continues consuming the media content by continuously requesting media segments or parts of media segments and playing content that according to the media presentation timeline);
and request, from a server, the second degrees of freedom representation (He, Paragraph 0058, the client may switch representations taking into consideration updated information from its environment).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over He in view of Jussi Leppänen et al (US 20210157406 A1), hereinafter “Leppänen”.

Regarding Claim 23, He discloses the method of claim 21 above.

However, He fails to explicitly disclose wherein the plurality of degrees of freedom representations includes 0DoF, 3DoF, 3DoF+, and 6DoF representations of the content.

Leppänen, from the same or similar field of endeavor, discloses wherein the plurality of degrees of freedom representations includes 0DoF, 3DoF, 3DoF+, and 6DoF representations of the content (Leppänen, Paragraph 0183, plurality of degrees of freedom, which include 0DoF, 3DoF, 3DoF+, and 6DoF).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify He in view of Leppänen in order to further modify the method of reducing latency for 360-degree viewport adaptive streaming from the teachings of He with the method of rendering virtual reality content from the teachings of Leppänen.
One of ordinary skill in the art would have been motivated in order for the user to have a more complete virtual space exploration while using multiple degrees of freedom (Leppänen – Paragraphs 0004, 0081).



Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Young He et al (US 20200037029 A1), hereinafter “He2”.

Regarding Claim 30, He discloses the method of claim 21 above.

However, He fails to explicitly disclose further comprising: determining a quality of experience (QoE) metric for the content; selecting a third degrees of freedom representation from the plurality of degrees of freedom representations based on the QoE metric; and requesting, from a streaming server, the third degrees of freedom representation.

He2, from the same or similar field of endeavor, discloses determining a quality of experience (QoE) metric for the content (He2, Paragraph 0142, using viewport switching latency metric to measure a quality of experience (QoE) of a viewer);
selecting a third degrees of freedom representation from the plurality of degrees of freedom representations based on the QoE metric (He2, Paragraph 0094, a better quality or higher resolution stream may be received, decoded, and/or rendered for the current viewport compared to the remaining, currently non-rendered areas, indicated by region-wise quality ranking (RWQR) metadata. Paragraph 0098, different adaptation sets with different qualities. Paragraph 0101, the client may switch from a first Representation to a second representation, based on updated information from the client's environment. Paragraph 0198, detecting, deriving, and/or reporting a change of the metrics to the metric server for analysis and/or calculations );
and requesting, from a streaming server, the third degrees of freedom representation (He2, Paragraph 0101, client requests different representation).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify He in view of He2 in order to further modify the method of reducing latency for 360-degree viewport adaptive streaming from the teachings of He with the method of requesting DASH video segments that are associated with different qualities from the teachings of He2.
One of ordinary skill in the art would have been motivated in order for the user to have the best possible video experience by dynamically adapting to change network conditions by having multiple levels of quality (He2 – Paragraphs 0095, 0098).

Regarding Claim 31, the combination of He and He2 disclose the method of claim 30 above, where He2 further discloses wherein the QoE metric is selected from the group consisting of: network performance, processing performance, and session conditions (He2, Paragraph 0101, the client may select the Representation based on the value of @bandwidth attribute, client decoding capabilities, and/or client rendering capabilities. Paragraphs 0114-0115, metrics collected are used to deliver different qualities and/or immersive experiences to the client based on the client’s capability and performance, by monitoring dynamic performance changes of the client (e.g., quality changes). Paragraph 0142, metric to indicate latency experience by the client. network or client (e.g., a VR device) may use the viewport switching latency metric to measure a quality of experience (QoE) of a viewer).

Regarding Claim 32, the combination of He and He2 disclose the method of claim 30 above, where He2 further discloses further comprising:
selecting a level of detail representation from a plurality of level of detail representations for the third degrees of freedom representation based on the QoE metric (He2, Paragraph 0101, a DASH client may parse a MPD XML document. The DASH client may select a collection of AdaptationSets suitable for the DASH client's environment, for example, based on information provided in one or more of the AdaptationSet elements. Within a (e.g., each) AdaptationSet, the client may select a Representation. Paragraph 0142, (SAND) DANE elements and/or an origin server may use the viewport switching latency metric on one or more of content encoding, packaging, caching, or delivery);
wherein the third degrees of freedom representation comprises the plurality of level of detail representations (He2, Paragraph 0099, multiple representations, which include different bitrates, resolutions, number or channels, and/or characteristics).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the references listed on 892 are related to the subject matter of rendering virtual reality content.
Some of the prior art include:
US 20140149573 A1, which discloses collecting and using quality of experience information.
US 20170124398 A1, which discloses a system and method for automatic detection of spherical video.
US 20200344458 A1, which discloses adaptive frame packing for 360-degree video coding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588. The examiner can normally be reached Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER O GUZMAN/Primary Examiner, Art Unit 2446